Title: [Diary entry: 16 March 1790]
From: Washington, George
To: 

Tuesday 16th. Exercised on horseback between 10 & 12 Oclock. Previous to this, I was visited (having given permisn.) by a Mr. Warner Mifflin, one of the People called Quakers; active in pursuit of the Measures laid before Congress for emancipating the Slaves. After much general conversation, and an endeavor to remove the prejudices which he said had been entertained of the motives by which the attending deputation from their Society were actuated, he used Arguments to shew the immoralty—injustice and impolicy of keeping these people in a state of Slavery; with declarations, however, that he did not wish for more than a graduel abolition, or to see any infraction of the Constitution to effect it. To these I replied, that as it was a matter which might come before me for official decision I was not inclined to express any sentimts. on the merits of the question before this should happen. The day being bad, not many Visiters attended the Levee. At it Mr. Smith of South Carolina presented the Copy of an Address from the Intendant and  of the City of Charleston, and was told that I would receive it in form on Thursday at 11 Oclock.